UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4735


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONNIE VICTOR EVERETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:12-cr-00130-BR-1)


Submitted:   May 30, 2014                     Decided:   June 4, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Victor Everett pled guilty to three counts of

distribution of cocaine base and one count of possession of a

firearm    by     a    convicted      felon.          The    district         court      sentenced

Everett     to        concurrent      terms     of      188        months      on     the       three

distribution counts, and 120 months on the firearm count, to run

concurrently.          Everett appeals his sentence, contending that the

district     court          erred    in    finding          that     his      previous          state

convictions           for    manufacturing,           selling,           or        possessing         a

controlled       substance          within     1000    feet        of    a     park,      and       for

possession with intent to sell and deliver marijuana, were not

relevant conduct to his federal offenses of conviction.                                         Thus,

he    contends,        the   court     erred     in    failing          to    credit      him       the

portion of the state sentence Everett had already served, and in

declining to order that the federal sentence run concurrently

with the undischarged portion of his state sentence.

            This court reviews sentences for reasonableness “under

a    deferential       abuse-of-discretion             standard.”             Gall       v.    United

States, 552 U.S. 38, 41 (2007).                       This review entails appellate

consideration           of     both       the        procedural              and     substantive

reasonableness of the sentence.                        Id. at 51.              In determining

procedural       reasonableness,           we    consider          whether         the    district

court    properly       calculated        the   defendant’s             advisory       Guidelines

range,     gave       the     parties     an        opportunity          to    argue          for   an

                                                2
appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                        Id. at 49-51.

            We have reviewed Everett’s sentence in light of his

claims    and     find    no   procedural     error.         See    U.S.       Sentencing

Guidelines      Manual    §    1B1.3   (2013).     Accordingly,           we    find   his

sentence     to    be    reasonable     and   affirm     the       district      court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented         in   the    materials

before   this     court    and   argument     would    not    aid       the    decisional

process.

                                                                                 AFFIRMED




                                          3